Citation Nr: 0927532	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  99-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from November 1985 to 
April 1988.  According to his service records, he also had an 
additional five months of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In a May 2003 decision, the Board denied service connection 
for PTSD and determined that new and material evidence had 
not been received to reopen a claim of service connection for 
right ear hearing loss.  The Veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in an August 2006 memorandum decision, the Court 
vacated the Board's decision and remanded the case to the 
Board.  In doing so, the Court determined that the right ear 
hearing loss issue was an original claim and therefore 
required de novo consideration. 

In a March 29, 2007 decision, the Board denied the claim of 
service connection for right ear hearing loss, and remanded 
the psychiatric disability claim.  The Veteran appealed the 
March 2007 decision as to the right ear hearing loss issue to 
the Court, and in an August 2008 Order, the Court granted a 
Joint Motion for Remand filed by the parties, and vacated the 
March 2007 decision and remanded the case to the Board. 

As to the psychiatric disability claim, the actions requested 
by the Board in the March 2007 remand have been accomplished, 
a responsive supplemental statement of the case was issued in 
March 2009, and the Veteran was afforded 60 days in which to 
present any additional information or evidence.  That matter 
therefore is before the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that the Veteran failed to report for a VA 
audiology examination scheduled for July 2002 in connection 
with the right ear hearing loss claim.  At the time he failed 
to report, the Veteran was incarcerated.  The Joint Motion 
for Remand determined that the "record does not contain any 
information concerning the efforts expended by the RO in 
attempting to conduct an examination under the circumstances 
of the [Veteran's] confinement."

The parties to the Joint Motion may have been unaware of an 
internal communication at the RO indicating that the 
Veteran's incarcerating facility no longer allowed the 
transport of detainees to outside medical examinations, and 
that a VA examination within the confines of the facility was 
not feasible because the equipment required for an audiology 
examination was not transportable.  The communication also 
indicated that there were no portable versions of the proper 
audiologic equipment.  

In any event, and more importantly, the Joint Motion further 
explained that the Veteran was no longer incarcerated, and 
requested that he be afforded a VA examination.  The 
representative reiterated this request in a subsequent July 
2009 statement.

In light of the above, the Board will remand the case to 
allow the Veteran another opportunity to attend a VA 
examination in connection with his claim.

With respect to the claim of service connection for 
psychiatric disability, the RO has developed that issue as 
one limited to PTSD.  The record shows, however, that the 
Veteran has been diagnosed as having other psychiatric 
disorders, including depression, dysthymia, bipolar disorder, 
generalized anxiety disorder, and intermittent explosive 
disorder.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record).  The Board notes that 
the representative in March 2009 specifically requested 
expansion of the issue to include consideration of other 
psychiatric disorders.  In light of Clemons, the Board will 
remand the psychiatric disorder issue for further necessary 
development.

Lastly, the record reflects that the representative, in 
October 2008, submitted additional medical records which do 
not appear to have been considered in any supplemental 
statement of the case.  The representative specifically 
requested that the RO review the referenced evidence in the 
first instance.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disorders present. All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  With respect to any 
psychiatric disorder other than PTSD 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.

2.  The RO should also afford the veteran 
a VA audiological examination by a person 
with appropriate expertise to determine 
the nature and etiology of any right ear 
hearing loss.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The examiner must 
opine whether it is at least as likely as 
not that the Veteran's right ear hearing 
loss is etiologically related to the 
Veteran's period of active service or was 
manifest within one year of discharge 
therefrom.  The claims folder must be 
made available to the examiner for proper 
review of the medical history. 

3.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case which should include 
consideration of all evidence added to 
the record since the February 2003 
supplemental statement of the case, and 
provide the veteran and his 
representative an opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

